Lumpkin, J.
1. There was no abuse of discretion in granting an interlocutory' injunction, to continue of force until the final trial of the cause.
(a) The demurrers were not passed upon as such, but considered as part of the cause shown by the defendant against the grant of the interlocutory injunction.
2. The order granting the injunction is so worded as to be susceptible of the construction that other relief, final in character, was also granted *225on the interlocutory hearing. It reads, that “the restraining order is made continuous and the prayers of plaintiff .is [are] hereby granted.” Direction is given to so modify it as to eliminate • this ambiguity and leave the grant of the interlocutory injunction to stand'.
October 11, 1910.
Injunction. Before Judge Mitchell. Berrien superior court. May 16, 1910.
E. K. Wilcox, for plaintiffs in error.
Hendricks & Christian, contra.
Judgment affirmed, with direction.

All the Justices concur.